Citation Nr: 0124420	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral plantar fasciitis with tibial 
tendonitis.



REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from November 1986 to November 
1989.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted service connection for plantar 
faciitis with tibial tendonitis and determined that a 
disability rating of 10 percent was warranted.


REMAND

The veteran contends that her bilateral foot disability is 
more severe than is reflected by the currently assigned 
rating.  During a March 2001 VA examination, she reported her 
belief that her symptoms had worsened.  X-rays revealed 
bilateral hallux valgus deformity and bilateral degenerative 
changes of the feet.  The examiner opined that all of the 
problems experienced by the veteran were due to her flat 
feet, which were noted to preexist service.  It is not clear 
whether the hallux valgus and the bilateral changes should be 
considered as part of the currently service connected 
disorder.

It is also noted that there are opinions that the pes planus 
was noted on examination at entry into service.  It has been 
held by rating action that there is no evidence of 
aggravation.  The most recent medical examination, however, 
notes that foot problems, at least in part related to overuse 
syndrome in service, were said to have included pes planus.

The Board further notes that although the RO has considered 
the veteran's claim under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), it has not had an opportunity to 
consider the claim in light of the regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), which were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Specifically, it is noted that private medical treatment was 
rendered in early 2000 and that orthotics were prescribed.  
Copies of those records should be obtained.

Finally, medical review or examination is indicated to make 
findings on function loss due to pain so that the guidance of 
the DeLuca finding can be made.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for any 
medical care providers, VA and private, 
who have treated or evaluated her in 
recent years for symptoms related to her 
bilateral foot disability.  Specifically, 
with the veteran's assistance as needed, 
the records of the treatment of a private 
physician who has prescribed orthotics 
should be requested.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain a copy of 
all identified records not already 
associated with the claims file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and her representative and request them 
to provide a copy of such records.  
38 C.F.R. § 3.159.

3.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  Then, the RO should undertake any 
other development that it determines is 
required to comply with the notice and 
duty to assist provisions of the VCAA and 
the implementing regulations.  
Specifically, the matter should be 
referred to a medical examiner to discuss 
functional limitation due to pain 
secondary to the service connected 
pathology.  If additional examination is 
needed to ascertain exactly what the 
manifestations of the service connected 
disorder are, such examination should be 
undertaken.  Specifically, it should be 
indicated whether the service connected 
pathology includes hallux valgus, 
degenerative changes or other foot 
pathology identified.

5.  Thereafter, the matter should be 
readjudicated by the RO.  To the extent 
benefits sought are not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




